Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Summary
Claims 1-22 and 24-28 are pending. Claim 23 is canceled. Claims 3 and 7-9 are withdrawn. Claims 1, 2, 4-6, 10-22, and 24-28 are under examination. The amendment filed on 03/26/2021 in response to the Non-Final office Action of 10/29/2020 is acknowledged and has been entered.

Action Summary
Claims 1, 2, 4-6, 10-19, 21-22 and 24 rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Steven Quay (US2005/0090518) as cited in IDS filed in view of Burczynski et al. (US 2008/0171072) as cited in IDS filed are maintained. 
Claim 20 rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Quay and Burczynski et al. as applied to claims 1, 2, 4-6, 10-19, and 21-24 above, and further in view of Watts et al. (WO 2009/060226) is maintained. 
Claims  1, 2, 4-6, 21, 22, and 24  provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1- 21 of copending Application No. 14/152,000 (reference application) in view of Steven Quay (US2005/0090518) are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 22, 24, and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The independent claim 21 recites the term “consisting of”, which is excludes any element, step, or ingredient not specified in the claim. However, the claim also recites optionally a surfactant and optionally a pH modifier, which can be interpreted as being present or absent. The optionally langue’s renders the claim indefinite as said includes and excludes a surfactant and a pH modifier. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 2, 4-6, 10-19 remain rejection and new claims 25-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Steven Quay (US2005/0090518) as cited in IDS filed in view of Burczynski et al. (US 2008/0171072) as cited in IDS filed. 
Quay teaches a pharmaceutical composition that is in solution form comprising apomorphine, propylene glycol (water miscible co-solvent), ascorbic acid (antioxidant), and water (see [0027]). Quay teaches apomorphine can be administered intravenously (see [0025]). Quay teaches the composition is administered to a subject suffering from Parkinson’s disease (see [0022]). Regarding claims 2 and 4, Quay et al teaches propylene glycol in a apomorphine composition at 30 and 40% (see samples 1 and 2). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05. Quay teaches the preferred apomorphine hydrochloride hemihydrate nasal formulation contain 1% apomorphine Hcl and 0.012% ascorbic acid, which falls within the claimed ratio. Additionally, Quay teaches the routes of administration have included subcutaneous, sublingual, intranasal, and continuous infusion intravenous. Subcutaneous and continuous infusion require injection, which risks local infection, which risks local infection, patient discomfort, needle sticks to the caregiver, as well as injection site reactions. The bioavailability of the subcutaneous formulation is limited to approximately 4%. Therefore, intranasal administration is a promising alternative, see para [0025]. Therefore, intranasal is an alternative to subcutaneous. 
Regarding claims 5 and 6, Quay et al teaches the composition comprises ascorbic acid.
Regarding claim 10, Quay et al teaches the composition has an 1:7 ratio for apomorphine:propylene glycol (see [0027]).
Regarding claims 12 and 13, Quay et al teaches the composition comprises sodium hydroxide (see [0027]). 
Regarding claim 15, Quay teaches the composition can treat the "on-off' episodes in an individual afflicted with Parkinson's disease (see claim 11). Please note, the intended use of the above claimed composition (i.e. treating Parkinson’s disease) does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition. In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.
 In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting (see, e.g., MPEP 2112). 
Quay does not teach the pH level of the composition. Moreover, Quay does not specifically teach intranasal comprising apomorphine and an antioxidant in this case, ascorbic acid in a ratio (w/w) of apormophine and antioxidant and between 1:0.01 and 1:0.50 including 1:0.03 to 1:0.50 and 1:0.05 to 1:0.50. 
Burczynski et al. teaches apomorphine is usually given at a dose of 0.08 mg/kg intravenously (see [0052]). Burczynski et al also teaches the solution was buffered to a pH of 5.5 in water for injection (see [0056]). Burczynski et al. further teaches apomorphine is subject to oxidative degradation and a number of formulation strategies are used to protect drugs from this type of degradation include adding antioxidants in the formulation and formulating the product at an acidic pH (see [0038]). Additionally, Burczynski et al. teaches formulations A and C comprising apomoprhine in the amount of 0.460 g and ascorbic acid in the amount of 0.05 g, resulting in a 1:0.11% ratio of apomorphine and ascorbic acid, see Table 5. 
Regarding 11, 16-19, Bzynski et al. teaches acidic pH level at 5.5 and that an acidic pH protects the drug from                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                oxidative degradation of the formulation. Acidic pH is a pH between 1 and 7. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been prima facie obvious to the person of ordinary skill in the art at the time the invention was to administer the composition taught by Quay with a pH greater than 4 and at a ratio of apomorphine and ascorbic acid between 1:0.01 and :0.50 and between 1:1.03 or 1.05 for the following reasons. Quay teaches a pharmaceutical composition comprising every instantly claimed component and also Quay teaches intranasal administration comprising apomorphine and ascorbic acid at a ratio of 1:0.012 and subcutaneous administrations can be interchangeable. Burczynski et al. teaches an apomorphine composition for injection wherein the pH is 5.5 and ascorbic acid as an antioxidant can provide antioxidant effect to apomorphine at a ratio of 1:1.08. The person of ordinary skill in the art would have been motivated to make this modification in order to achieve a pharmaceutical composition comprising apomorphine wherein the apomorphine did not degrade. One of ordinary skill in the art would achieve the predictable result of combating degradation, i.e. creating a stable solution, with an acidic pH level and addition of antioxidants. Therefore, the invention as a whole would be obvious to the person of ordinary skill in the art. The person of ordinary skill in the art would reasonably expect the teaching of 1:0.012% ratio of apomorphine to ascorbic acid of Quay and the teaching of 1:0.11% ratio of apomorphine to ascorbic acid of Burczynski et al. to include the ratio between 1:0.03 and 1:0.50 and between 1:0.05 and 1:0.50 of claims 25-28.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding the “wherein the composition is stable for at least three months” or is a stable solution, Burczynski teaches the composition had stability tests that demonstrated a shelf life of at least on year (See [0053]). Therefore, one having ordinary skill in the art would understand that enhancing the stability of the composition by increasing the pH to greater than 4 would lead to a stable composition for at least 3 months. 
	
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Quay and Burczynski et al. as applied to claims 1, 2, 4-6, 10-19, and 25-26 above, and further in view of Watts et al. (WO 2009/060226).  
The teachings of Quay and Burczynski et al. are discussed above. The references do not teach the instantly claimed concentration of apomorphine. 
Watts et al. teaches aqueous solutions of apomorphine at 15-100 mg/ml (see page 3). This composition is useful in treating Parkinson's disease. 
It would have been obvious to the person of ordinary skill in the art at the time the invention was to modify the composition to have a concentration of 20-70 mg/ml apomorphine for the following reasons. Watts et al. teaches apomorphine solutions at 15-100 mg/ml are known in the art to treat Parkinson’s disease when administered. With respect to optimal dosing regimens, it is not inventive to discover such regimens by routine experimentation when general conditions of a claim are disclosed in the prior art. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, one having ordinary skill in the art would modify the composition to have a concentration of 20-70 mg/ml in order for the composition to be suitable to treat Parkinson’s. Therefore, the invention as a whole would be obvious to the person of ordinary skill in the art.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Applicant’s argument and Response to Applicant’s argument
	Applicant argues that the Examiner’s interpretation that the claim does not require the presence of a mixture of antioxidant, but only requires “an antioxidant” and ascorbic acid as the elected antioxidant is unreasonable because the comprising language is open to the inclusion of one or more unrecited components such as one or more additionally antioxidants. In response, the Examiner finds Applicant’s argument not persuasive. Although, the comprising language allows for other things in the claim, the Examiner contends the claim at least require (i), (ii) , (iii), and (iv) and not a mixture of antioxidant. As such the Examiner’s interpretation of the claim only requires the presence of one antioxidant appears to be reasonable. Assuming the claim is interpreted to include a mixture of antioxidant, each antioxidant (Singular) required by the claim such as the elected antioxidant is used in the amount of 0.012 (%W/W) and sodium metabisulfite is used in the amount of 0.088 (%W/W). The claim does not required the mixture (i.e. the total amount of each antioxidant) to be in a ratio between 1:0.01 and ::1:0.50 of apomorphine to the antioxidant. The claim requires the amount of each antioxidant to be in  a ratio of apomorphine to the antioxidant between 1:0.01 and ::1:0.50, which covers the ratio taught by Quay. 
Applicant argues that the new claims are not obvious on the same basis give with respect to claim 1, i.e., the new claims are not obvious because the lower limit for the ratio (w/w) apomorphine to ascorbic acid is more than twice that disclosed in Quay in the case of claim 25 or more than four times that disclosed in Quay in the case of claim 26. In response, the Examiner finds Applicant’s argument not persuasive. While Quay teaches a ratio of 1:0.012 of apomorphine to ascorbic, Burczynski et al. teaches formulations A and C comprising apomoprhine in the amount of 0.460 g and ascorbic acid in the amount of 0.05 g, resulting in a 1:0.11% ratio of apomorphine and ascorbic acid, see Table 5. Additionally, Burczynski et al. teaches apomorphine is subject to oxidative degradation and a number of formulation strategies are used to protect drugs from this type of degradation include adding antioxidants in the formulation and formulating the product at an acidic pH (see [0038]). Burczynski et al. teachesthe antioxidant is a mixture of metabisulfite and ascorbic acid, see para [0015]. Burczynski et al. teaches the mixture includes at least one antioxidant, see para [0017]j. Therefore, a person of ordinary skill in the art would reasonably expect the teaching of 1:0.012% ratio of apomorphine to ascorbic acid of Quay and the teaching of 1:0.11% ratio of apomorphine to ascorbic acid of Burczynski et al. to include the ratio between 1:0.03 and 1:0.50 and between 1:0.05 and 1:0.50 of claims 25-28.


Claims 21, 22, 24, and 27-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over APOKYNTM Approval Label, 2004 in view of Steven Quay (US2005/0090518) as cited in IDS filed in view of Burczynski et al. (US 2008/0171072), Achari et al. (US 6,436,950), and over Wilcox et al. (Journal of Pharmaceutical Sciences Vol. 69, No. 8, August 1980).
Apokyn teaches an  aqueous pharmaceutical composition comprising 10 mg/ml (1 w/w%) apomorphine hydrochloride hemihydrate, 1 mg/ml sodium bisulfite 0.1 (w/w%), water for injection and sodium hydroxide and hydrochloric acid to adjust the pH of the solution and further contains 5 mg/ml of benzyl alcohol (see page 8). The %w/w ratio of apomorphine to antioxidant is 1:0.1. While Apokyn does expressly teach benzyl alcohol is a water miscible co-solvent, the instant specification is evidenced that benzyl alcohol is a water miscible co-solvent, see page 3, lines 29-31.
Apokyn does not teach the pH is greater than 4 and a water miscible co-solvent. In addition, Apokyn does not teach the ratio claimed and ascorbic acid claimed in claims 27 and 28.
Quay et al. teaches a pharmaceutical composition that is in solution form comprising apomorphine, propylene glycol (water miscible co-solvent), ascorbic acid (antioxidant), and water (see [0027]). Quay et al. teaches apomorphine can be administered intravenously (see [0025]). Quay et al. teaches the composition is administered to a subject suffering from Parkinson’s disease (see [0022]). Quay et al. teaches propylene glycol in a apomorphine composition at 30 and 40% (see samples 1 and 2). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05. Quay teaches the preferred apomorphine hydrochloride hemihydrate nasal formulation contain 1% apomorphine Hcl and 0.012% ascorbic acid (ratio of 1:0.01), which falls within the claimed ratio. Additionally, Quay et al. teaches the routes of administration have included subcutaneous, sublingual, intranasal, and continuous infusion intravenous. Subcutaneous and continuous infusion require injection, which risks local infection, which risks local infection, patient discomfort, needle sticks to the caregiver, as well as injection site reactions. The bioavailability of the subcutaneous formulation is limited to approximately 4%. Therefore, intranasal administration is a promising alternative, see para [0025]. Therefore, intranasal is an alternative to subcutaneous. 
Burczynski et al. teaches a gelatin-based insert was designed to deliver apomorphine by the ocular route. A clinical trial showed the product to have an efficacy similar to intravenously-administered apomorphine with a better safety profile in terms of adverse effects, see Abstract.  
Moreover, Burczynski et al. teaches the composition may include at least one antioxidant, see para [0009]. Burczynski et al. teaches apomorphine is usually given at a dose of 0.08 mg/kg intravenously (see [0052]). Burczynski et al also teaches the solution was buffered to a pH of 5.5 in water for injection (see [0056]). Burczynski et al. further teaches apomorphine is subject to oxidative degradation and a number of formulation strategies are used to protect drugs from this type of degradation include adding antioxidants in the formulation and formulating the product at an acidic pH. Since ascorbic acid and metabisulfite or sodium sulfite had been shown to function as effective antioxidants for products containing apomorphine and had been used in ophthalmic  (see [0038]). Additionally, Burczynski et al. teaches formulations A and C comprising apomoprhine in the amount of 0.460 g and ascorbic acid in the amount of 0.05 g, resulting in a 1:0.11% ratio of apomorphine and ascorbic acid, see Table 5. Burczynski et al. teaches acidic pH level and pH at 5.5 protects the drug from oxidative degradation of the formulation. Acidic pH is a pH between 1 and 7. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Achari et al. teaches an apomorphine hydrochloride composition that has enhanced solubility and improved stability when mixed with propylene glycol (see Table 5 and column 13, lines 15-25). Achari et al. further teaches the preferred pH of the composition is from about 3.0 to about 7.0 (see column 7, lines 27-28). Achari et al. also teaches apomorphine is useful in treating Parkinson's disease (see column 1).
Wilcox et al. teaches oxidation kinetics of apomorphine from pH 5.2 to 6.8 reveal the half lives in the unbuffered solution  were 11-166 hr with the more acidic solutions (pH 5.2) being more stable (see page 975, left col. third para under “Background.” 
It would have been obvious to the person of ordinary skill in the art to make the claimed invention before the effective filing date of the claimed invention to modify the composition taught by Apokyn by replacing the benzyl alcohol with the propylene glycol taught by Achari et al. and replacing the sodium metabisulfite taught by Apokyn with the ascorbic acid taught by Quay and use an acidic pH in this case a pH of 5.5 as taught by Burczynski et al. and Wilcox et al. and use any ratio between 1:0.1 and 1:0.012 to give Applicant’s claimed invention. The person of ordinary skill in the art would have been motivated make the modification in order to improve the stability of the composition taught by Apokyn and also because both ascorbic acid and sodium metabisulfite are taught by Burczynski et al. to be art-recognized antioxidants that are known to protect apomorphine from oxidation degradation. The person of ordinary skill in the art would reasonably expect the teaching of 1:0.012% ratio of apomorphine to ascorbic acid of Quay and the teaching of 1:0.1% ratio of apomorphine to ascorbic acid of Apokyn to include the ratio between 1:0.03 and 1:0.50 and between 1:0.05 and 1:0.50 of claims 25-28.. The combination would create a composition consisting of only apomorphine, water, sodium hydroxide/ hydrochloric acid, propylene glycol and ascorbic acid or sodium metabisulfite at pH 5.5. Therefore, the invention as a whole would be obvious to the person of ordinary skill in the art.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding the pH, Achari et al teaches the preferred pH is between 3.0 and 7.0. Wilcox et al also teaches apomorphine compositions with a pH between 5.2-6.8 (See background and Table I). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.
Regarding claim 20, Achari et al teaches aqueous solutions of apomorphine at 10 mg/ml are used intranasally and parenterally (see column 1, lines 15-25).
Regarding claim 15, Achari teaches the composition can treat an individual afflicted with Parkinson's disease. Please note, the intended use of the above claimed composition (i.e. treating Parkinson’s disease) does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition. In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.
 In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting (see, e.g., MPEP 2112). 
Applicant’s argument and Response to Applicant’s argument
Applicant argues claims 21-22, 24, and 27-28 are directed to a composition consisting of. Since the composition of Quay in paragraph [0027] includes other ingredients in addition to the same ingredients claimed, claims 21-22, 24, and 27-29 are patentable over the cited art for at least this reason. In response, the Examiner finds Applicant’s argument not persuasive because the rejection is not based on modifying the composition of Quay, but rather, the rejection is based on modifying the composition of Apokyn in view of Steven Quay, Burczynski et al., Achari et al., and Wilcox et al as discussed in the last 103 rejection above. 
Applicant argues that Burczynski et al. uses a buffer to make its solution have a pH of 5.5, while a phosphate buffer is not included among the pH buffers recited in claim 22. In Response, the Examiner finds Applicant’s argument not persuasive. Burczynski et al. may well teach a phosphate buffer to make a solution having a pH of 5.5. However, Burczynski et al. clearly teaches that apomorphine is subject to oxidative degradation to form inactive quinone and a number of formulation that include antioxidants in the formulation and formulation the product at an acidic pH solves the oxidation degradation problems (see para [0038]. In addition, Wilcox et al. clearly teaches teaches oxidation kinetics of apomorphine from pH 5.2 to 6.8 reveal the half lives in the unbuffered solution  were 11-166 hr with the more acidic solutions (pH 5.2) being more stable (see page 975, left col. third para under “Background.” Therefore, a person of ordinary skill in the art would reasonably expect the inclusion of pH of 5.5 in the composition of Apokyn to protect the drugs (apomorphine) from oxidation degradation with success. 
Applicant argues that the lower limit for the ratio (w/w) apomorphine to ascorbic acid  taught by Quay does not touch the lower limit recited in claims 27 and 28. In response, the Examiner recognizes that Quay’s ratio is different than that claimed in claims 27 and 28. However, Apokyn clearly teaches the upper limit of 1:0.1. As such, a person of ordinary skill in the art would reasonably expect the teaching of 1:0.012% ratio of apomorphine to ascorbic acid of Quay and the teaching of 1:0.1% ratio of apomorphine to ascorbic acid of Apokyn to include the ratio between 1:0.03 and 1:0.50 and between 1:0.05 and 1:0.50 of claims 25-28.


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-6, 10-22, and 24 remain rejection and new claims 25-28 provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1- 21 of copending Application No. 14/152,000 (reference application) in view of Steven Quay (US2005/0090518). Although the claims at issue are not identical, they are not patentably distinct from each other.
The copending claims teach a pharmaceutical composition for parenteral administration by injection having an active substance and being provided in the form of a solution, the pharmaceutical composition comprising: i) apomorphine as the active substance; ii) a water miscible co-solvent; iii) an antioxidant; iv) water; v) optionally, a surfactant; and vi) optionally, a pH modifier; wherein a pH of the pharmaceutical composition is greater than 4, and wherein the pharmaceutical composition is administrable through a needle with a 27 Gauge or larger, see claim 1. 
The Copending claims do not teach the claimed ratio. 
Quay teaches a pharmaceutical composition that is in solution form comprising apomorphine, propylene glycol (water miscible co-solvent), ascorbic acid (antioxidant), and water (see [0027]). Quay teaches apomorphine can be administered intravenously (see [0025]). Quay teaches the composition is administered to a subject suffering from Parkinson’s disease (see [0022]). Regarding claims 2 and 4, Quay et al teaches propylene glycol in a apomorphine composition at 30 and 40% (see samples 1 and 2). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05. Quay teaches the preferred apomorphine hydrochloride hemihydrate nasal formulation contain 1% apomorphine Hcl and 0.012% ascorbic acid, which falls within the claimed ratio. Additionally, Quay teaches the routes of administration have included subcutaneous, sublingual, intranasal, and continuous infusion intravenous. Subcutaneous and continuous infusion require injection, which risks local infection, which risks local infection, patient discomfort, needle sticks to the caregiver, as well as injection site reactions. The bioavailability of the subcutaneous formulation is limited to approximately 4%. Therefore, intranasal administration is a promising alternative, see para [0025]. Therefore, intranasal is an alternative to subcutaneous. 
It would have been prima facie obvious to one of ordinary skill in the art to use the ratio of apomophine and ascorbic acid taught by Quay because Quay teaches intranasal and subcutaneous administration are interchangeable. 
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Applicant argues that the Examiner’s interpretation that the claim does not require the presence of a mixture of antioxidant, but only requires “an antioxidant” and ascorbic acid as the elected antioxidant is unreasonable because the comprising language is open to the inclusion of one or more unrecited components such as one or more additionally antioxidants. In response, the Examiner finds Applicant’s argument not persuasive. Although, the comprising language allows for other things in the claim, the Examiner contends the claim at least require (i), (ii) , (iii), and (iv) and not a mixture of antioxidant. As such the Examiner’s interpretation of the claim only requires the presence of one antioxidant appears to be reasonable. Assuming the claim is interpreted to include a mixture of antioxidant, each antioxidant (Singular) required by the claim such as the elected antioxidant is used in the amount of 0.012 (%W/W) and sodium metabisulfite is used in the amount of 0.088 (%W/W). The claim does not required the mixture (i.e. the total amount of each antioxidant) to be in a ratio between 1:0.01 and ::1:0.50 of apomorphine to the antioxidant. The claim requires the amount of each antioxidant to be in  a ratio of apomorphine to the antioxidant between 1:0.01 and ::1:0.50, which covers the ratio taught by Quay. 

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/Primary Examiner, Art Unit 1628